




Inland Real Estate Corporation



2901 Butterfield Road

Oak Brook, IL 60523

(888) 331-4732

www.inlandrealestate.com

[sept009172008002.gif] [sept009172008002.gif]News Release




Inland Real Estate Corporation (Investors/Analysts):




Inland Communications, Inc. (Media):

Dawn Benchelt, Director of Investor Relations




Matthew C. Tramel, Director, Media Relations

(630) 218-7364




(630) 218-8000 x4896

ir@inlandrealestate.com




tramel@inlandgroup.com




INLAND REAL ESTATE CORPORATION PAYS SEPTEMBER AND

DECLARES OCTOBER CASH DISTRIBUTION TO COMMON STOCKHOLDERS




OAK BROOK, Ill. (September 17, 2008) – Inland Real Estate Corporation (NYSE:
IRC) announced that today it paid a cash distribution of $0.08167 per share on
the outstanding shares of its common stock to common stockholders of record at
the close of business on September 2, 2008.  The aggregate cash distribution
paid to a particular common stockholder of record will be rounded to the nearest
$0.01, up or down, with $0.005 or more being rounded up.  The Company has
approximately 66.1 million shares of common stock outstanding as of September
17, 2008.  The Company currently pays an annual cash distribution of $0.98 per
share, disbursing equal portions of $0.08167 per share to stockholders on a
monthly basis.




In addition, the Company has declared a cash distribution of $0.08167 per share
on the outstanding shares of its common stock, payable on October 17, 2008 to
common stockholders of record at the close of business on September 30, 2008.  




About Inland Real Estate Corporation

Inland Real Estate Corporation is a self-administered and self-managed publicly
traded real estate investment trust that owns interests in 146 neighborhood,
community and single-tenant retail centers located primarily in the midwestern
United States. To learn more about the Company, please visit
http://www.inlandrealestate.com.




This press release contains forward-looking statements.  Forward-looking
statements are statements that are not historical, including statements
regarding management’s intentions, beliefs, expectations, representations, plans
or predictions of the future, and are typically identified by such words as
“believe,” “expect,” “anticipate,” “intend,” “estimate,” “may,” “will,” “should”
and “could.”  The Company intends that such forward-looking statements be
subject to the safe harbors created by Section 27A of the Securities Act of 1933
and Section 21E of the Securities Exchange Act of 1934.  There are numerous
risks and uncertainties that could cause actual results to differ materially
from those set forth in the forward-looking statements. For a more complete
discussion of these risks and uncertainties, please see the Company’s Annual
Report on Form 10-K for the year ended December 31, 2007.  Inland Real Estate
Corporation disclaims any intention or obligation to update or revise any
forward-looking statements whether as a result of new information, future events
or otherwise.




Paying Agent:  Registrar and Transfer Company, (800) 368-5948



